Citation Nr: 1419215	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral glaucoma with blindness.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran had active service from November 1952 to May 1956.  This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing system.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  Service connection for glaucoma was last denied in a March 2009 rating decision.  

2.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.  

3.  The evidence added to the record with regard to glaucoma since the March 2009 decision is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim.  

4.  Bilateral pes planus preexisted service and was not aggravated by active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim for service connection for bilateral glaucoma has not been received.  38 U.S.C.A. §§ 5103A, 5108 (West 2002 and Supp. 2013); 38 C.F.R. §§  3.156(a), 3.159 (2013).

2.  Bilateral pes planus pre-existed service and was not aggravated therein.  38 U.S.C.A. §§ 1111, 1153 (West 2002 and Supp. 2013); 38 C.F.R. § 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2010 and November 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the February 2014 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records (STRs), VA medical records, and identified private medical records.  NO examinations were provided regarding these claims; the Board finds no examination was warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Regarding, the claim to reopen, the Board has declined to do so; any further development is not necessary.  38 C.F.R. § 3.159(c)(4)(iii).  Regarding the pes planus, the evidence of record does not indicate any worsening during service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In April 2013, the Board remanded this case for further development to include obtaining private records identified by the Veteran.  The RO sent the Veteran an authorization and consent to release form so that those records could be obtained.  The correspondence was returned as undeliverable.  In September 2013, this case was remanded again to obtain the Veteran's mailing address in Virginia and to conduct further development.  Since that time, the RO has taken several measures to obtain the Veteran's current mailing address but has not been unable to verify his current address.  The Board also notes that his representative of record contacted the department service officers with The American Legion in Kentucky and Virginia but they were also unable obtain the Veteran's current mailing address and contact phone numbers.  A review of the record discloses that the RO substantially complied with the Board's remand directions.  Accordingly, the Board will address the merits of the claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim. 

Claim to reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

In January 2009, the Veteran submitted a claim for service connection.  In a March 2009 rating decision, service connection for bilateral glaucoma was denied because the RO found that the evidence failed to show that glaucoma was due to or caused by active duty service.  The Veteran was notified of the denial in March 2009.  He did not appeal that decision or submit new and material evidence within the one year appeal period.  

At the time of the last final denial, the record contained STRs which showed normal findings for the eyes at separation.  Also of record were outpatient treatment records showing glaucoma as early as 2002.  The record also contained the Veteran's statements and contentions that his glaucoma was related to service. 

Since the last final denial in March 2009, the Veteran has submitted evidence showing continued treatment for glaucoma.  He has submitted lay statements that his glaucoma was related to service.   

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bilateral glaucoma has not been submitted.  The Veteran submitted evidence of current treatment for glaucoma and lay assertions that it is related to service.  Both of these were of record in March 2009.  Thus, the evidence received since the last final denial consists of duplicates of what is already of record and other documents which show that the Veteran has the claimed disability.  Therefore, such evidence is cumulative.  The Veteran has not submitted any new or material evidence showing that he has glaucoma due to a disease or injury that is attributable to service.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.

Claim for service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.

Here, the Veteran's August 1952 and November 1952 entrance examinations note the presence of second and third degree pes planus (moderate or significant pes planus).  Thus the disorder was noted, and the issue for resolution is whether this disorder was aggravated by service. 

In October 1953, the Veteran was seen for pes planus.  He was fitted for and issued arch supports.  In December 1953, he complained of left ankle pain.  There was marked right sided pes planus; the Veteran was not wearing the arch supports that were prescribed.  During the May 1956 separation examination, second degree pes planus was noted.  The examiner found the disorder asymptomatic.  In a corresponding report of medical history, the Veteran denied foot trouble.  

A July 1963 VA examination conducted in relation to another claim, showed marked relaxation of the longitudinal arch bilaterally with some bulging of the medial border.  There was no pain on manipulation of the feet and no difficulty standing on the tip of his toes.  In May 1989, MW and GW swore that they had known the Veteran for more than 50 years and to the best of their knowledge he never wore any type of brace or support on his legs.  

His nurse manager stated in October 1999 that the Veteran had been followed at the local clinic and that he had severe flat feet with callouses.  She also stated that his right foot swelled and his ankle was weak.  The Veteran's brother submitted a statement in May 2001 asserting that the Veteran's feet were worsened by service.  

In a March 2007 statement, Dr. D stated that the Veteran has a chronic problem with his feet and that he always had pes planus.  Dr. D then stated that despite this problem the Veteran ended up in the military and has suffered foot pain ever since.  In August 2008, Dr. D stated that the Veteran had problems with his flat feet since the beginning of their relationship and that he had "no reason to believe he had not had this condition from childhood."  According to Dr. D, certainly his work in the military could have increased the likelihood of developing the arthritic problems in his feet with which he currently suffers.

The Veteran's private physician, Dr. K, rendered etiology opinions in May 2010, June 2010 and May 2011.  In the May 2010 and May 2011 statements, he opined that it was possible that the Veteran's service attributed to some of the degenerative changes noted on x-ray in his rear foot.  He noted that he did not have any records from his time in service.  In June 2010, Dr. K opined that the Veteran's military service likely contributed to some of the degenerative changes noted on his x-rays and clinical examination.  He stated that although he was not aware of any specific injury that the Veteran suffered during his service it is reasonable to state that his military service worsened his condition.  According to Dr. P in June 2010, the Veteran's condition had improved and he could now weight bear with only mild discomfort.  

The Board finds that the preexisting pes planus was not aggravated by service.  Although the Veteran was treated for his feet during service, he denied foot trouble during the May 1956 separation examination and second degree pes planus asymptomatic was diagnosed at that time; this was the same as at service entrance. Thus, the STRs do not indicate any increase in the severity of the Veteran's pes planus.  Additionally, the examiner specifically found at separation that the pes planus was asymptomatic which indicates no symptoms were present.  The Veteran also denied foot trouble at that time. This contemporaneous evidence strongly indicates no increase in disability during service.  Additionally, the record is devoid of any treatment and/or complaints for the feet for many years following separation.  The passage of many years between discharge from active service and treatment is a factor that weighs against a finding of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In sum, a review of the record discloses that the pre-service pes planus was not aggravated during service. 

The Board acknowledges the lay statements of record.  Over the years, the Veteran has submitted several written statements asserting that he had foot problems since service.  His brother also contends that the Veteran's feet were worsened by service.  Thus, there are competent and credible lay statements of a foot condition that still exists; this is not probative, however, of the lone issue for resolution - whether the condition was aggravated by incidents of service.  In this instance, however, the progression of a complicated orthopedic disability of the feet due to service activities is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d (Fed. Cir. 2007).  Thus, these opinions are not assigned any weight.

Also, the Board has considered the opinions of Dr. D and Dr. K.  Although the private opinions indicate that the Veteran's foot disability may have been worsened by service, the opinions are speculative as they employ terms such as "possible" and "could have" renders the opinions nondefinitive.  As such, those parts of the opinions have no probative value.  See Obert v. Brown, 5 Vet. App. 30 (1993).   

The determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 (1994).  The evidence establishes that there was no increase in severity during service.  Here, the Board has afforded greater probative value to the separation examination which indicates the severity of the feet remained the same.  The Board concludes that the pre-service bilateral pes planus was not aggravated during service.  The preponderance of the evidence is against the claim for service connection.  Accordingly, the claim is denied.


ORDER

New and material evidence has not been received; the claim for entitlement to service connection for glaucoma with blindness is not reopened.

Service connection for bilateral pes planus is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


